DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002/256435 A (hereinafter “Shoji”) with a machine translation (submitted on 6 August 2021) being used as the English language equivalent translation.Regarding claim 4 	Shoji teaches a silicon carbide substrate (SiC member) with little residual stress being superior in machinability as well as in mechanical reliability and heat dissipation property, where the silicon carbide crystal body includes α-type (α-SiC) and β-type (β-SiC) (abstract). 	Shoji teaches the silicon carbide substrate is manufactured by a CVD method, has a Si/C ratio of 0.95 to 1.05, and has a 2θ of about 33 with respect to a β-type silicon carbide peak by X-ray diffraction. The β-type silicon carbide crystal body having a peak intensity ratio of 0.6° of 0.01 or more is heat-treated at 1600 to 2050°C to cause a part of the β-type silicon carbide to undergo phase transition to α-type silicon carbide. As a result, a silicon carbide crystal body in which α-type and β-type are mixed can be realized, and the silicon carbide substrate of the present invention having a fine crystal structure with low residual stress can be realized (paragraph [0015]). 	Shoji teaches in the process of removing the residual stress due to the heat treatment, grain growth occurs and the strength is reduced. Therefore, a part of β-type silicon carbide containing many crystal defects is transferred to α-type silicon carbide, the crystal defects are absorbed to reduce the residual stress, and warp deformation .
Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 	The applicant argued Shoji’s teaching that the SiC substrate is subjected to an ultra-smooth surface finishing fails to disclose any configuration having a plurality of portions protruding from the SiC substrate with the same height and whose tip surfaces are flush with each other.  The examiner respectfully disagrees and contends Shoji’s teaching of the substrate having a surface smoothness being a non-zero number corresponds to a plurality of portions protruding from the SiC substrate having a height and tip surfaces.  Shoji’s additional teaching that the surface smoothness being 2.2 nm or less, where the surface smoothness is also disclosed as being 2.0 nm corresponds to a plurality of portions protruding from the SiC substrate which have the same height, and ultimately results in tip surfaces being flush with each other. 	The applicant argued the claimed ratio of 3-30% is critical and highlights paragraph [0041] from the instant specification.  However, upon review of the paragraph highlighted by the applicant, there does not appear to be enough data supporting a criticality of the claimed range because the applicant appears to merely recognize what is taught in the prior art.  See at least paragraph [0021] from Shoji.  Moreover, the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783